DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on March 23, 2020

Claims 1, 11, and 12 are objected to
Claims 1-20 are pending 


Drawings
Acknowledgment is made of applicant’s drawings submitted on 4/28/2020.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 4/3/2020

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 3/23/2020.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 3 of the claim cites the phrase, “…electronic devices associated with permission…”. However, line 13 cites the phrase, “electronic device based on associated permissions…”. It’s unclear if the “associated permissions”, cited on line 13, are referring to the same “associated permissions” since the line 13 cited phrase is indefinite. Therefore, claims 2-10 and 12-20 are similarly rejected due to their dependence on rejected claims 1 and 11.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 9 of the claim cites the phrase, “…each unique identifier…”. However, line 18 cites the phrase, “unique identifiers…”. It’s unclear if the phase, “unique identifiers”, cited on line 18, are referring to the same “each unique identifier” since the line 18 cited phrase is indefinite. Therefore, claims 2-10 and 12-20 are similarly rejected due to their dependence on rejected claims 1 and 11.

Claims 6 and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 8 of the claim cites the indefinite phrase, “…unique identifiers…”. However, it’s unclear if the cited phrase is the same as the “unique identifiers” cited in claims 1 and 11.

Claims 10 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 3, 6, and 9 of the claims cites the indefinite phrase, “…unique identifiers…”. However, it’s unclear if the cited phrase is the same as the “unique identifiers” cited in claims 1 and 11.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 1 of the claim cites the phrase, “…wireless control…”. However, lines 2, 9, 11, 13, 15, and 17 similarly cites phrase, “wireless control…”. It’s unclear if the “wireless control” cited on lines 2, 9, 11, 13, 15, and 17 are referring to the same initially “wireless control” since the subsequently cited phrases are indefinite. Therefore, claims 2-10 are similarly rejected due to their dependence on rejected claims 1 and 11.

Claims 10 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 4 of the claim cites the indefinite phrase, “…granted associated permission…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on line 4 is referring to the definite phrase previously cited. 

Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 2 and 5 of the claim cite the indefinite phrase, “…wireless control…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on lines 2 and 5 are referring to the definite phrase previously cited.

Claims 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 4 and 7 of the claim cite the indefinite phrase, “…wireless control…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on lines 4 and 7 are referring to the definite phrase previously cited.

Claims 6 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 9 and 11 of the claim cite the indefinite phrase, “…wireless control…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on lines 9 and 11 are referring to the definite phrase previously cited.

Claims 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 9 of the claim cites the indefinite phrase, “…wireless control…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on line 9 is referring to the definite phrase previously cited.

Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 4, 8, 9 and 10 of the claim cite the indefinite phrase, “…wireless control…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on lines 4, 8, 9 and 10 are referring to the definite phrase previously cited.

Claims 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 4, 6 and 8 of the claim cite the indefinite phrase, “…wireless control…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on lines 4, 6 and 8 are referring to the definite phrase previously cited.
Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 4 and 5 of the claim cite the indefinite phrase, “…wireless control…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on lines 4 and 5 are referring to the definite phrase previously cited.

Claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 7 and 9 of the claim cite the indefinite phrase, “…wireless control…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on lines 7 and 9 are referring to the definite phrase previously cited.

Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 2 and 5 of the claim cite the indefinite phrase, “…wireless control…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on lines 2 and 5 are referring to the definite phrase previously cited.

Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 3 and 6 of the claim cite the indefinite phrase, “…wireless control…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on lines 3 and 6 are referring to the definite phrase previously cited.

Claim 17 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 6 and 8 of the claim cites the indefinite phrase, “…wireless control…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on lines 6 and 8 are referring to the definite phrase previously cited.

Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 3, 6, 8 and 9 of the claim cite the indefinite phrase, “…wireless control…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on lines 3, 6, 8 and 9 are referring to the definite phrase previously cited.

Claims 19 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 3, 5 and 7 of the claim cite the indefinite phrase, “…wireless control…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on lines 3, 5 and 7 are referring to the definite phrase previously cited.

Claims 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 3 and 7 of the claim cite the indefinite phrase, “…wireless control…”. However, the phrase was previously cited as being definite. It’s unclear if the phrase cited on lines 3 and 7 are referring to the definite phrase previously cited.


Claim Objections

Claims 1 and 11 are objected to for citing the phrase, “the associated permissions” on lines 20 and 21. It is recommended that the claim be amended to recite the phrase, “the associated permissions granted” for claim language consistency.

Claims 12 are objected to for citing the phrase, “the …associated permissions” on line 6. It is recommended that the claim be amended to recite the phrase, “the …associated permissions granted” for claim language consistency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 1-5 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140282918, Rothchild in view of US 20120124648, Wu

 	In regards to claim 1, Rothchild teaches a central aggregation control system for aggregating wireless control of a plurality of electronic devices associated with a multi-tenant structure to enable a user to engage in wireless control of the plurality of electronic devices associated with permissions granted to the user, comprising: 
at least one processor(US 20140282918, Rothchild, para. 0083, processor of a computing device); and 
a memory coupled with the processor (US 20140282918, Rothchild, para. 0083, where a processor is coupled to a memory), the memory including instructions that when executed by the processor cause the processor to: 
identify the electronic devices associated with the multi-tenant structure that are under wireless control based on a unique identifier associated with each of the electronic devices(US 20140282918, Rothchild, fig. 18, steps 1810,1820, and 1830, where an identifier is used to determine the validity of a device), wherein each unique identifier associated with each of the electronic devices enables each of the electronic devices to be engaged via wireless control(US 20140282918, Rothchild, para. 0085 and 0097, where the validity of the device ID is determined and based on the identifier being verified, enable[i.e. engage] a device to receive services, wherein the computing devices may operate in a wireless environment),  	Rothchild does not teach determine a plurality of partitioned electronic devices to provide the user with wireless control of the partitioned electronic devices based on associated permissions granted to the user control, wherein the partitioned electronic devices are a set of electronic devices included in the plurality of electronic devices that have the associated permissions granting wireless control of the partitioned electronic devices to the user, and aggregate wireless control of the partitioned electronic devices to the user with unique identifiers that correspond to the associated permissions granted to the user, wherein the associated permissions granted to the user enable the user to have wireless control over the partitioned electronic devices with the associated permissions and prevent the user from having wireless control of the electronic devices that do not have the associated permissions 	However, Wu teaches determine a plurality of partitioned electronic devices to provide the user with wireless control of the partitioned electronic devices based on associated permissions granted to the user control(US 20120124648, Wu, fig. 5, steps 510, 520, 530 and para. 0031, where a controlling device is determined based on retrieved permissions associated with control permissions), wherein the partitioned electronic devices are a set of electronic devices included in the plurality of electronic devices that have the associated permissions granting wireless control of the partitioned electronic devices to the user(US 20120124648, Wu, para. 0005, where the interoperability between devices for performing controlling operations may consist of a plurality of devices[i.e. partitioned electronic devices]), and aggregate wireless control of the partitioned electronic devices to the user with unique identifiers that correspond to the associated permissions granted to the user, wherein the associated permissions granted to the user enable the user to have wireless control over the partitioned electronic devices with the associated permissions and prevent the user from having wireless control of the electronic devices that do not have the associated permissions(US 20120124648, Wu, para. Fig. 5, para. 0005 and 0040, where a plurality of devices may initiate coupling to determine device identifiers, identifying control permissions and to prevent unauthorized[e.g. device identifiers without permission] access to a controllable device).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothchild with the teaching of Wu because a user would have been motivated to enhance the functionality of the system taught by Rothchild by improving the interoperability between devices, taught by Wu, in order to better control access to a system’s resources(see Wu, para. 0003)
 
 	In regards to claim 2, the combination of Rothchild and Wu teach the central aggregation control system of claim 1, wherein the processor is further configured to: 
determine a first plurality of partitioned electronic devices to provide a first user with wireless control based on a first set of associated permissions granted to the first user and a second plurality of partitioned electronic devices to provide a second user with wireless control based on a second set of associated permissions granted to the second user, wherein the first set of associated permissions differ from the second set of associated permissions(US 20120124648, Wu, para. 0005, 0006, where controlling permissions are used for determining whether a device(s) associated with a device identifier are permitted to have control over a device, wherein, implicitly, the control permission associated with one device identifier differs from a control permission associated with another device identifier); and  - 47 – 
FIB09-00411aggregate wireless control of the first plurality of partitioned electronic devices to the first user based on the first set of associated permissions granted to the first user and wireless control of the second plurality of partitioned electronic devices to the second user based on the second set of associated permissions granted to the second user, wherein the wireless control of the first plurality of electronic devices by the first user is simultaneous with the wireless control of the second plurality of electronic devices by the second user(US 20120124648, Wu, para. 0005 and 0006, where a plurality of devices may be inter-operated[i.e. aggregated], wherein a device may further be configured to have a plurality of a set of controlling permissions. Therefore, a plurality of devices[i.e. a 1st and 2nd users] may be configured to control a plurality of partitioned electronic devices using the plurality of control permissions).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothchild with the teaching of Wu because a user would have been motivated to enhance the functionality of the system taught by Rothchild by improving the interoperability between devices, taught by Wu, in order to better control access to a system’s resources(see Wu, para. 0003)
 
 	In regards to claim 3, the combination of Rothchild and Wu teach the central aggregation control system of claim 2, wherein the processor is further configured to: 
aggregate wireless control of a plurality of common electronic devices to the first user and the second user based on the first set of associated permissions granted to the first user and the second set of associated permissions granted to the second user, wherein the plurality of common electronic devices is accessible to the first user and the second user(US 20120124648, Wu, para. 0005 and 0006, where a plurality of devices may be inter-operated[e.g. aggregating a plurality of common devices], wherein a device may further be configured to have a plurality of a set of controlling permissions such that the plurality of permissions may be configured to control a plurality of devices for each user).
   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothchild with the teaching of Wu because a user would have been motivated to enhance the functionality of the system taught by Rothchild by improving the interoperability between devices, taught by Wu, in order to better control access to a system’s resources(see Wu, para. 0003)

 	In regards to claim 4, the combination of Rothchild and Wu teach the central aggregation control system of claim 2, wherein the processor is further configured to transfer wireless control of the first plurality of partitioned electronic devices from the first user to a third user when the first set of associated permissions initially granted to the first user is terminated and the third user is granted the first set of associated permissions to have wireless control of the first plurality of partitioned electronic devices(US 20120124648, Wu, para. 0050, where control permissions may be revoked by either the 1st user[i.e. controlling device], via control expiration, or  via the controllable device. A 3rd user may subsequently be configured to have controlling access to the controllable device when the controlling device is detected and has sufficient permissions for controlling) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothchild with the teaching of Wu because a user would have been motivated to enhance the functionality of the system taught by Rothchild by improving the interoperability between devices, taught by Wu, in order to better control access to a system’s resources(see Wu, para. 0003)
  
 	In regards to claim 5, the combination of Rothchild and Wu teach the central aggregation control system of claim 1, wherein the processor is further configured to: 
aggregate wireless control of a service template associated with each partitioned electronic device for the user to have wireless control of each partitioned electronic device based on the service template associated with each partitioned electronic device, wherein the service template associated with each partitioned electronic device provides a plurality of features that the user has wireless control of for each corresponding partitioned electronic device(US 20120124648, Wu, fig. 7A, 7B, 7C, 7D, 7E, and 7F, where a set of control permissions consist of forms[i.e. templates] that may be configured to setup permission controls for devices[i.e. partitioned electronic device]).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothchild with the teaching of Wu because a user would have been motivated to enhance the functionality of the system taught by Rothchild by improving the interoperability between devices, taught by Wu, in order to better control access to a system’s resources(see Wu, para. 0003)

In regards to claim 9, the combination of Rothchild and Wu teach the central aggregation control system of claim 1, wherein the processor is further configured to: 
receive user data that is specific to the user that is requesting to be granted the associated permissions to have wireless control of the partitioned electronic devices associated with the multi-tenant structure, wherein the user data verifies that the user is to be granted the associated permissions to have wireless control of the partitioned electronic devices(US 20120124648, Wu, para. 0005, 0006, and fig. 5, where retrieved controlling permissions are used for determining whether a device(s) associated with a device identifier are permitted to have control over a device, wherein, implicitly, the control permission associated with one device identifier differs from a control permission associated with another device identifier); and automatically activate wireless control of the partitioned electronic devices for the user based on the granted associated permissions to have wireless control when the received user data verifies that the user is to be granted the associated permissions(US 20120124648, Wu, fig. 5, step 540, where the permission set is implemented when it is determined that the controlling device is granted permission).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothchild with the teaching of Wu because a user would have been motivated to enhance the functionality of the system taught by Rothchild by improving the interoperability between devices, taught by Wu, in order to better control access to a system’s resources(see Wu, para. 0003)
 
 	In regards to claim 10, the combination of Rothchild and Wu teach the central aggregation control system of claim 9, wherein the processor is further configured to: 
identify each unique identifier associated with each corresponding partitioned electronic device that the user is granted associated permissions to have wireless control(US 20120124648, Wu, fig. 5, step 520, where an identifier is identified for a device and a corresponding permission is granted); and 
automatically activate wireless control of the partitioned electronic devices for the user that have corresponding unique identifiers for the associated permissions that the user is granted(US 20120124648, Wu, fig. 5, step 540, where the permission set is implemented when it is determined that the controlling device is granted permission); and 
prevent the user from having wireless control of the electronic devices that do not have corresponding unique identifiers for the associated permissions that the user is granted(US 20120124648, Wu, para. Fig. 5, para. 0005 and 0040, where a plurality of devices may initiate coupling to determine device identifiers, identifying control permissions and to prevent unauthorized[e.g. device identifiers without permission] access to a controllable device).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothchild with the teaching of Wu because a user would have been motivated to enhance the functionality of the system taught by Rothchild by improving the interoperability between devices, taught by Wu, in order to better control access to a system’s resources(see Wu, para. 0003)

 	In regards to claim 11 the combination of Rothchild and Wu teach a method for aggregating wireless control of a plurality of electronic devices associated with a multi-tenant structure to enable a user to engage in wireless control of the plurality of electronic devices associated with permissions granted to the user, comprising:  - 50 – 
FIB09-00411identifying the electronic devices associated with the multi-tenant structure that are under wireless control based on a unique identifier associated with each of the electronic devices(US 20140282918, Rothchild, fig. 18, steps 1810,1820, and 1830, where an identifier is used to determine the validity of a device), wherein each unique identifier associated with each one of the electronic devices enables each of the electronic devices to be engaged via wireless control(US 20140282918, Rothchild, para. 0085 and 0097, where the validity of the device ID is determined and based on the identifier being verified, enable[i.e. engage] a device to receive services, wherein the computing devices may operate in a wireless environment); 
determining a plurality of partitioned electronic devices to provide the user with wireless control of the partitioned electronic devices based on associated granted permissions granted to the user(US 20120124648, Wu, fig. 5, steps 510, 520, 530 and para. 0031, where a controlling device is determined based on retrieved permissions associated with control permissions), wherein the partitioned electronic devices are a set of electronic devices included in the plurality of electronic devices that have the associated permissions granting wireless control of the partitioned electronic devices to the user(US 20120124648, Wu, para. 0005, where the interoperability between devices for performing controlling operations may consist of a plurality of devices[i.e. partitioned electronic devices]); and 
aggregating wireless control of the partitioned electronic devices to the user with unique identifiers that correspond to the associated permissions granted to the user, wherein the associated permissions granted to the user enable the user to have wireless control over the partitioned electronic devices with the associated permissions and prevent the user from having wireless control of the electronic devices that do not have the associated permissions(US 20120124648, Wu, para. Fig. 5, para. 0005 and 0040, where a plurality of devices may initiate coupling to determine device identifiers, identifying control permissions and to prevent unauthorized[e.g. device identifiers without permission] access to a controllable device).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothchild with the teaching of Wu because a user would have been motivated to enhance the functionality of the system taught by Rothchild by improving the interoperability between devices, taught by Wu, in order to better control access to a system’s resources(see Wu, para. 0003)
 
 	In regards to claim 12, the combination of Rothchild and Wu teach the method of claim 11, further comprising: 
determining a first plurality of partitioned electronic devices to provide a first user with wireless control based on a first set of associated permissions granted to the first user and a second plurality of partitioned electronic devices to provide a second user with wireless control based on a second set of associated permissions granted to the second user, wherein the first set of associated permissions differ from the second set of associated permissions(US 20120124648, Wu, para. 0005, 0006, where controlling permissions are used for determining whether a device(s) associated with a device identifier are permitted to have control over a device, wherein, implicitly, the control permission associated with one device identifier differs from a control permission associated with another device identifier); and 
aggregate wireless control of the first plurality of partitioned electronic devices to the first user based on the first set of associated permissions granted to the first user and wireless control of the second plurality of partitioned electronic devices to the second user based on the second set of associated permissions granted to the second user, wherein the wireless control of the first plurality of electronic devices by the first user is simultaneous with the wireless control of the second plurality of electronic devices by the second user(US 20120124648, Wu, para. 0005 and 0006, where a plurality of devices may be inter-operated[i.e. aggregated], wherein a device may further be configured to have a plurality of a set of controlling permissions. Therefore, a plurality of devices[i.e. a 1st and 2nd users] may be configured to control a plurality of partitioned electronic devices using the plurality of control permissions).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothchild with the teaching of Wu because a user would have been motivated to enhance the functionality of the system taught by Rothchild by improving the interoperability between devices, taught by Wu, in order to better control access to a system’s resources(see Wu, para. 0003)
 
 	In regards to claim 13, the combination of Rothchild and Wu teach the method of claim 12, wherein the aggregating comprises: 
aggregating wireless control of a plurality of common electronic devices to the first user and the second user based on the first set of associated permissions granted to the first user and -51 - FIB09-00411the second set of associated permissions granted to the second user, wherein the plurality of common electronic devices is accessible to the first user and the second user(US 20120124648, Wu, para. 0005 and 0006, where a plurality of devices may be inter-operated[e.g. aggregating a plurality of common devices], wherein a device may further be configured to have a plurality of a set of controlling permissions such that the plurality of permissions may be configured to control a plurality of devices for each user).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothchild with the teaching of Wu because a user would have been motivated to enhance the functionality of the system taught by Rothchild by improving the interoperability between devices, taught by Wu, in order to better control access to a system’s resources(see Wu, para. 0003)
 
 	In regards to claim 14 the combination of Rothchild and Wu teach the method of claim 12, further comprising: 
transferring wireless control of the first plurality of partitioned electronic devices from the first user to a third user when the first set of associated permissions initially granted to the first user is terminated and the third user is granted the first set of associated permissions to have wireless control of the first plurality of partitioned electronic devices(US 20120124648, Wu, para. 0050, where control permissions may be revoked by either the 1st user[i.e. controlling device], via control expiration, or  via the controllable device. A 3rd user may subsequently be configured to have controlling access to the controllable device when the controlling device is detected and has sufficient permissions for controlling). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothchild with the teaching of Wu because a user would have been motivated to enhance the functionality of the system taught by Rothchild by improving the interoperability between devices, taught by Wu, in order to better control access to a system’s resources(see Wu, para. 0003)
  
 	In regards to claim 15 the combination of Rothchild and Wu teach the method of claim 11, wherein the aggregating further comprises: 
aggregating wireless control of a service template associated with each partitioned electronic device for the user to have wireless control of each partitioned electronic device based on the service template associated with each partitioned electronic device, wherein the service template associated with each partitioned electronic device provides a plurality of features that the user has wireless control of for each corresponding partitioned electronic device(US 20120124648, Wu, fig. 7A, 7B, 7C, 7D, 7E, and 7F, where a set of control permissions consist of forms[i.e. templates] that may be configured to setup permission controls for devices[i.e. partitioned electronic device]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothchild with the teaching of Wu because a user would have been motivated to enhance the functionality of the system taught by Rothchild by improving the interoperability between devices, taught by Wu, in order to better control access to a system’s resources(see Wu, para. 0003)


2.) Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140282918, Rothchild in view of US 20120124648, Wu and further in view of US 6289457, Bishop

 	In regards to claim 6, the combination of Rothchild and Wu teach the central aggregation control system of claim 1. The combination of Rothchild and Wu do not teach wherein the processor is further configured to: 
determine different pluralities of unit devices to provide a plurality of users with wireless control of each corresponding plurality of unit devices based on access to a corresponding unit of the multi-tenant structure that each corresponding user has, wherein each plurality of unit devices is associated with a corresponding unit included in the multi-tenant structure; and 
aggregate wireless control of each plurality of unit devices to each corresponding user with unique identifiers that correspond to the corresponding unit of the multi-tenant structure that each corresponding user has access, wherein each corresponding user has wireless control of the plurality of unit devices associated with the unit of the multi-tenant structure that each corresponding user has access and is prevented from having wireless control of the pluralities of user devices that are associated with units of the multi-tenant structure that the user does not have access 	However, Bishop teaches wherein the processor is further configured to: 
determine different pluralities of unit devices to provide a plurality of users with wireless control of each corresponding plurality of unit devices based on access to a corresponding unit of the multi-tenant structure that each corresponding user has, wherein each plurality of unit devices is associated with a corresponding unit included in the multi-tenant structure(US 6289457, Bishop, col. 4, lines 59-67, col. 5, lines 1-12, and fig. 1, where a plurality of clients[10-1,..10-F] may control a plurality of security controlled devices[i.e. multi-tenant structure], wherein a repository processor may transfer a request from each client to control the plurality of devices); and 
aggregate wireless control of each plurality of unit devices to each corresponding user with unique identifiers that correspond to the corresponding unit of the multi-tenant structure that each corresponding user has access, wherein each corresponding user has wireless control of the plurality of unit devices associated with the unit of the multi-tenant structure that each corresponding user has access and is prevented from having wireless control of the pluralities of user devices that are associated with units of the multi-tenant structure that the user does not have access(US 6289457, Bishop, fig. 3 and col. 8, lines 1-11, col. 11, lines 9-18, where a rack may have a plurality of repository shelve[i.e. multi-tenants], each having an identifier, wherein the repositories are subjected to client control and wherein access to the security controlled devices may be prevented). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rothchild and Wu with the teaching of Bishop because a user would have been motivated to enhance the system security features taught by the combination of Rothchild and Wu by enabling a system to disable itself in order to protect the system from malicious attacks.(see Bishop, col. 2, lines 57-64)  

 	In regards to claim 16, the combination of Rothchild and Wu teach the method of claim 11. The combination of Rothchild and Wu do not teach further comprising: 
determining different pluralities of unit devices to provide a plurality of users with wireless control of each corresponding plurality of unit devices based on access to a corresponding unit of the multi-tenant structure that each corresponding user has, wherein each plurality of unit devices is associated with a corresponding unit included in the multi-tenant structure; and 
aggregating wireless control of each plurality of unit devices to each corresponding user with unique identifiers that correspond to the corresponding unit of the multi-tenant structure that each corresponding user has access, wherein each corresponding user has wireless control of the plurality of unit devices associated with the unit of the multi-tenant structure that each corresponding user has access and is prevented from having wireless control of the pluralities of user devices that are associated with units of the multi-tenant structure that the user does not have access 	However, Bishop teaches further comprising: 
determining different pluralities of unit devices to provide a plurality of users with wireless control of each corresponding plurality of unit devices based on access to a corresponding unit of the multi-tenant structure that each corresponding user has, wherein each plurality of unit devices is associated with a corresponding unit included in the multi-tenant structure(US 6289457, Bishop, col. 4, lines 59-67, col. 5, lines 1-12, and fig. 1, where a plurality of clients[10-1,..10-F] may control a plurality of security controlled devices[i.e. multi-tenant structure], wherein a repository processor may transfer a request from each client to control the plurality of devices); and 
aggregating wireless control of each plurality of unit devices to each corresponding user with unique identifiers that correspond to the corresponding unit of the multi-tenant structure that each corresponding user has access, wherein each corresponding user has wireless control of the plurality of unit devices associated with the unit of the multi-tenant structure that each corresponding user has access and is prevented from having wireless control of the pluralities of user devices that are associated with units of the multi-tenant structure that the user does not have access(US 6289457, Bishop, fig. 3 and col. 8, lines 1-11, col. 11, lines 9-18, where a rack may have a plurality of repository shelve[i.e. multi-tenants], each having an identifier, wherein the repositories are subjected to client control and wherein access to the security controlled devices may be prevented). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rothchild and Wu with the teaching of Bishop because a user would have been motivated to enhance the system security features taught by the combination of Rothchild and Wu by enabling a system to disable itself in order to protect the system from malicious attacks.(see Bishop, col. 2, lines 57-64)  


3.) Claims 7, 8, an 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140282918, Rothchild in view of US 20120124648, Wu and further in view of US 20110119734, Crawford

 	In regards to claim 7, the combination of Rothchild and Wu teach the central aggregation control system of claim 1. the combination of Rothchild and Wu do not teach wherein the processor is further configured to: 
determine a plurality of units of the multi-tenant structure that a supervisory user is to be granted wireless control of each plurality of unit devices associated with the plurality of units, wherein the supervisory user is a user that oversees each user that has access to each corresponding unit included in the plurality of units of the multi-tenant structure; and aggregate wireless control of each plurality of unit devices associated with the plurality of units of the multi-tenant structure to the supervisory user, wherein the supervisory user has wireless control of each plurality of unit devices that supersedes the wireless control of each corresponding plurality of unit devices that each user is granted 	However, Crawford teaches wherein the processor is further configured to: 
determine a plurality of units of the multi-tenant structure that a supervisory user is to be granted wireless control of each plurality of unit devices associated with the plurality of units, wherein the supervisory user is a user that oversees each user that has access to each corresponding unit included in the plurality of units of the multi-tenant structure(US 20110119734, Crawford, para. 0039, where a supervisor may present a card to an access control device with the option of reviewing individuals having access to doors); and aggregate wireless control of each plurality of unit devices associated with the plurality of units of the multi-tenant structure to the supervisory user, wherein the supervisory user has wireless control of each plurality of unit devices that supersedes the wireless control of each corresponding plurality of unit devices that each user is granted(US 20110119734, Crawford, para. 0039, where a supervisor may present a card to an access control device, wherein, implicitly, the supervisor has greater permissions than a subordinate, thereby having greater access to resources). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rothchild and Wu with the teaching of Crawford because a user would have been motivated to improve user and system security of the system taught by the combination of Rothchild and Wu by apply cryptographic protection to the user access history, taught by Crawford, in order to prevent malicious individuals from exploiting specific user and system information(see Crawford, para. 0018)      
 
 	In regards to claim 8, the combination of Rothchild, Wu, and Crawford teach the central aggregation control system of claim 7, wherein the processor is further configured to: 
determine the plurality of units of the multi-tenant structure that the supervisory user is to be granted wireless control of each plurality of unit devices associated with the plurality of units based on a geographic location of each unit, wherein the supervisory user oversees each unit positioned within the geographic location(US 20110119734, Crawford, para. 0039 and 0040, where a supervisor may present a card to an access control device, wherein the control device determines the degree of resource access based on the supervisor’s permissions and resource location); and  - 49 – 
FIB09-00411aggregate wireless control of each plurality of unit devices associated with the plurality of units positioned in the geographic location to the supervisory user, wherein the supervisory user has wireless control of each plurality of unit devices associated with the plurality of units positioned in the geographic location(US 20110119734, Crawford, para. 0039 and 0040, where a supervisor may present a card to an access control device, wherein the control device determines the degree of access to a plurality of resources based on the supervisor’s permissions specifying different resource locations) and is prevented from having wireless control of each plurality of unit devices associated with a plurality of units not positioned in the geographic location(US 20110119734, Crawford, para. 0013, where access to resources may be denied depending on allowed permissions and rules).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rothchild and Wu with the teaching of Crawford because a user would have been motivated to improve user and system security of the system taught by the combination of Rothchild and Wu by apply cryptographic protection to the user access history, taught by Crawford, in order to prevent malicious individuals from exploiting specific user and system information(see Crawford, para. 0018)   

 	In regards to claim 17, the combination of Rothchild and Wu teach the method of claim 11. The combination of Rothchild and Wu do not teach further comprising: 
determining a plurality of units of the multi-tenant structure that a supervisory user is to be granted wireless control of each plurality of unit devices associated with the plurality of units, wherein the supervisory user is a user that oversees each user that has access to each corresponding unit included in the plurality of units of the multi-tenant structure; and aggregating wireless control of each plurality of unit devices associated with the plurality of units of the multi-tenant structure to the supervisory user, wherein the supervisory user has wireless control of each plurality of unit devices that supersedes the wireless control of each corresponding plurality of unit devices that each user is granted 	However, Crawford teaches further comprising: 
determining a plurality of units of the multi-tenant structure that a supervisory user is to be granted wireless control of each plurality of unit devices associated with the plurality of units, wherein the supervisory user is a user that oversees each user that has access to each corresponding unit included in the plurality of units of the multi-tenant structure(US 20110119734, Crawford, para. 0039, where a supervisor may present a card to an access control device with the option of reviewing individuals having access to doors); and aggregating wireless control of each plurality of unit devices associated with the plurality of units of the multi-tenant structure to the supervisory user, wherein the supervisory user has wireless control of each plurality of unit devices that supersedes the wireless control of each corresponding plurality of unit devices that each user is granted(US 20110119734, Crawford, para. 0039, where a supervisor may present a card to an access control device, wherein, implicitly, the supervisor has greater permissions than a subordinate, thereby having greater access to resources). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rothchild and Wu with the teaching of Crawford because a user would have been motivated to improve user and system security of the system taught by the combination of Rothchild and Wu by apply cryptographic protection to the user access history, taught by Crawford, in order to prevent malicious individuals from exploiting specific user and system information(see Crawford, para. 0018)
  
 	In regards to claim 18, the combination of Rothchild, Wu, and Crawford teach the method of claim 17, further comprising: 
determining the plurality of units of the multi-tenant structure that the supervisory user is to be granted wireless control of each plurality of unit devices associated with the plurality of units based on a geographic location of each unit, wherein the supervisory user oversees each unit positioned within the geographic location(US 20110119734, Crawford, para. 0039 and 0040, where a supervisor may present a card to an access control device, wherein the control device determines the degree of resource access based on the supervisor’s permissions and resource location); and 
aggregating wireless control of each plurality of unit devices associated with the plurality of units positioned in the geographic location to the supervisory user, wherein the supervisory user has wireless control of each plurality of unit devices associated with the plurality of units positioned in the geographic location(US 20110119734, Crawford, para. 0039 and 0040, where a supervisor may present a card to an access control device, wherein the control device determines the degree of access to a plurality of resources based on the supervisor’s permissions specifying different resource locations) and is prevented from having wireless control of each plurality of unit devices associated with a plurality of units not positioned in the geographic location(US 20110119734, Crawford, para. 0013, where access to resources may be denied depending on allowed permissions and rules).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rothchild and Wu with the teaching of Crawford because a user would have been motivated to improve user and system security of the system taught by the combination of Rothchild and Wu by apply cryptographic protection to the user access history, taught by Crawford, in order to prevent malicious individuals from exploiting specific user and system information(see Crawford, para. 0018)
 
 	In regards to claim 19, the combination of Rothchild, Wu, and Crawford teach the method of claim 18, further comprising: 
receiving user data that is specific to the user that is requesting to be granted the associated permissions to have wireless control of the partitioned electronic devices associated with the multi-tenant structure, wherein the user data verifies that the user is to be granted the associated permissions to have wireless control of the partitioned electronic devices(US 20120124648, Wu, para. 0005, 0006, and fig. 5, where retrieved controlling permissions are used for determining whether a device(s) associated with a device identifier are permitted to have control over a device, wherein, implicitly, the control permission associated with one device identifier differs from a control permission associated with another device identifier); and automatically activating wireless control of the partitioned electronic devices for the user based on the granted associated permissions to have wireless control when the received user data verifies that the user is to be granted the associated permissions(US 20120124648, Wu, fig. 5, step 540, where the permission set is implemented when it is determined that the controlling device is granted permission). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rothchild and Wu with the teaching of Crawford because a user would have been motivated to improve user and system security of the system taught by the combination of Rothchild and Wu by apply cryptographic protection to the user access history, taught by Crawford, in order to prevent malicious individuals from exploiting specific user and system information(see Crawford, para. 0018) 
 
 	In regards to claim 20, the combination of Rothchild, Wu, and Crawford teach the method of claim 19, further comprising: 
identifying each unique identifier associated with each corresponding partitioned electronic device that the user is granted associated permissions to have wireless control(US 20120124648, Wu, fig. 5, step 520, where an identifier is identified for a device and a corresponding permission is granted); 
automatically activating wireless control of the partitioned electronic devices for the user that have corresponding unique identifiers for the associated permissions that the user is granted(US 20120124648, Wu, fig. 5, step 540, where the permission set is implemented when it is determined that the controlling device is granted permission); and 
preventing the user from having wireless control of the electronic devices that do not have corresponding unique identifiers for the associated permissions that the user is granted(US 20120124648, Wu, para. Fig. 5, para. 0005 and 0040, where a plurality of devices may initiate coupling to determine device identifiers, identifying control permissions and to prevent unauthorized[e.g. device identifiers without permission] access to a controllable device). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Rothchild and Wu with the teaching of Crawford because a user would have been motivated to improve user and system security of the system taught by the combination of Rothchild and Wu by apply cryptographic protection to the user access history, taught by Crawford, in order to prevent malicious individuals from exploiting specific user and system information(see Crawford, para. 0018)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/      Examiner, Art Unit 2438                                                                                                                                                                                                  


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438